DETAILED ACTION
This action is in response to Application No. 17/334,607 originally filed 05/28/2021. The amendment presented on 17/334,607 which provides amendments to claims 1 and 18 is hereby acknowledged. Currently Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Curry (Reg. 69,242) on 03/22/2022.

The application has been amended as follows: 

18.	(Currently amended) A testing method for an electronic device comprising: 
	displaying a test image for testing through a display panel during a plurality of display frames;
during an uplink period;
	sensing 
	[[when]] in response to noise [[is]] being sensed, changing an interval between a start time point of [[an]] the uplink period and a start time point of each display frame during k input sensing frames in a unit of at least one input sensing frame, where k is an integer equal to or greater than 2.

19.	(Currently amended) The testing method of claim 18, further comprising, after the changing the interval:
	sensing 
	adjusting a voltage level of the uplink signal based on a first voltage, in response to [[the]] noise being sensed.

20.	 (Currently amended) The testing method of claim 19, further comprising, after the adjusting of the voltage level:
	sensing 
	adjusting the voltage level of the uplink signal based on a second voltage, in response to [[the]] noise being sensed.

Allowable Subject Matter
Claims 1 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: The most notable prior art of record Lin et al. U.S. Patent Application Publication No. 2021/0089188 A1, Ayzenberg et al. U.S. Patent Application Publication No. 2017/0285773 A1, and Hara et al. U.S. Patent Application Publication No. 2018/0120962 A1 does not fairly suggest either alone or in combination the features as now recited in each of the independent claims. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Michael J Jansen II/           Primary Examiner, Art Unit 2626